UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                     No. 99-20703
                                   Summary Calendar

PEOPLE OF TEXAS, EX REL, RICHARD ALAN FAULK,
                                                                       Plaintiff-Appellant,
                                          versus
COMMISSIONER OF INTERNAL REVENUE; DISTRICT
DIRECTOR INTERNAL REVENUE SERVICE, EX REL;
UNITED STATES OF AMERICA,
                                                                   Defendants-Appellees.


                       Appeal from the United States District Court
                           for the Southern District of Texas
                                    (H-99-CV-581)


                                   December 28, 1999
Before POLITZ, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*

         Richard Alan Faulk brings this action claiming that he is not subject to the

federal income tax and seeking an injunction against the collection of taxes, a
refund of federal income taxes paid, and monetary damages allegedly caused by the

IRS in its collection efforts. Finding that Faulk failed to qualify for any of the

statutory bases for bringing a tax-related action against the United States, 1 the


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   1
       See 26 U.S.C. § 7421.
district court dismissed his suit. This appeal followed.
      Our review of the record and briefs persuades that this appeal is totally

without merit and the judgment appealed is AFFIRMED.




                                        2